Hinton, J.,
dissented on the question of jurisdiction, and took no further part in the decision.
The other judges concurred in the opinion of Lacy, J.
The decree is as follows:
This day came again the parties by their counsel, and the court having maturely considered the transcript of the record of the decrees aforesaid and the arguments of counsel, is of opinion, for reasons stated in writing and filed with the record, that the circuit court erred in the decree entered in the consolidated causes of Porter and Wife and others v. William Frazier and others, and the same and James A. Frazier v. William, Frazier and others, and Frazier, guardian, v. Frazier and others, on the 30th day of November, 1880, in so far as it approved and confirmed the report of Special Commissioner John Echols, appointed by the decree entered in these causes on the 3rd day of July, 1880, to convey the Rockbridge Alum Springs property in the proceedings mentioned to C. R. Mason, or such person or corporation as said C. R. Mason should, in writing, request, and in so much as directed to be delivered to the Rockbridge Alum Springs Company the deed of the said special commissioner and the said C. R. Mason, conveying the Rockbridge Alum Springs property, including the Ailstock and Dunlap tracts, and in so much as directed the said commissioner to deliver to the said Rockbridge Alum Springs Company, or its agent, the deed from James Campbell’s heirs to James A. Erazier, mentioned therein, and so much of the said decree, as is erroneous as aforesaid, is set aside, reversed and annulled. And so much of the decree entered in the said causes July 3rd, 1880, as confirms the sale made by Special Commissioners John Echols, Hugh W. Sheffey, George M. Cochran, Jr., and William Anderson, on the 19th of June, 1880, is confirmed, so far as the sale and the amount agreed to be paid on account of the sale of the property therein referred to is concerned, to C. R. Mason, at the *804price of one hundred and thirty-four thousand dollars; hut so much of said decree as authorizes and directs a conveyance of the said Eockhridge Alum Springs property, comprising the Alum Springs tract property, of six hundred and fifty-two acres, and the Ailstock and Dunlop tracts with their appurtenances; and so much of said decree as authorized any receipt to^ O. R. Mason for any money on account of his said purchase, or as directed, any distribution of the proceeds of sale is erroneous, and is reversed and annulled; and so much of all the decrees in these consolidated causes as decreed costs against the appellant, James A. Frazier, and so much of all the decrees in the said causes as allowed a salary to William Frazier, managing and surviving partner of the firm of Frazier, Randolph and Frazier, for compensation as such managing and surviving partner; and so much of said decrees as allowed to William Frazier any commissions on his transactions, as administrator of John W. Frazier, for the years 1858 and 1854 ; and so much of said decrees as scaled twenty-five hundred dollars, Confederate money, used hy said William Frazier, and thus paid to himself; and so much of said decrees as ratified and approved the investment hy said William Frazier of the funds in his hands, in what is called cotton-bonds of the Confederate States government; and so much as charged the estate of John W. Frazier with interest on overdrawn amounts during the years from 1854 to 1867 inclusive, excepting the year 1861; and so much of said decrees as allowed commissions or interest on the annual advancements by him as managing and surviving partner to the estate in his hands as administrator; and so much of said decrees as is in conflict with the foregoing opinion, and the principles herein declared, is erroneous. Therefore it is decreed and ordered that so much of the said decrees as is in conflict with the foregoing opinion of this court, and the principles herein declared, be reversed and annulled, and that the appellant recover against the appellees his costs hy him expended in the prosecution of his appeal aforesaid here.
And this court, now proceeding to enter such decree as the *805said circuit court ought to have rendered, doth adjudge, order and decree, that neither the said William Frazier nor J. N. Hendren, trustee, had any valid claim to any portion of the fund arising from the sale of the said Rockbridge Alum Springs property, including the Ailstock and Dunlop tracts of land, and that, to the extent the said Rockbridge Alum Springs Company sought to discharge its liability as substituted purchaser of the said property, by using the claims assigned to it by the said J. N. Hendren, trustée, amounting to the sum of $57,629.41, as of October 1st, 1880, the purchase money on account of said sale is due and unpaid, and that the said sum so remaining due and unpaid is due and payable to the said James A. Frazier. And it is further adjudged, ordered and decreed, that the said Rockbridge Alum Springs Company do pay to the said James A. Frazier the said sum of $57,629.42, as of October, 1880, which said sum is hereby declared to be a lien on the said Rock-bridge Alum Springs property, including the said Ailstock and Dunlop tracts of land, in favor of the said James.A. Frazier. And this cause is remanded to the said circuit court of Augusta county, with instructions to enter a decree for the resale of the said property, to satisfy the lien aforesaid, upon the same terms as those prescribed in the decree of November 13th, 1874, unless within ninety days after the entry of this decree in the said circuit court the said Rockbridge Alum Springs Company do pay to the said James A. Frazier, or to his assigns, the said sum of $57,629.41, as of the 1st of October, 1880; which is ordered to be certified to the said circuit court of Augusta county.
Decree reversed.